DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Allowable Subject Matter
Claims 3-8 and 18-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art alone nor in combination discloses of the claimed subject matter as presented in claims 3, 18, and 19.  The closest pieces of prior art are McDavid (USPN 4,191,192) and Sherry (USPN 1,434,231).  However, in regards to claims 3 and 18, McDavid and Sherry both particularly fail to disclose “wherein the first end of the first lower strap is attached to the first cup, and the second end of the first lower strap is attached to the second cup; and wherein the first end of the second lower strap is attached to the second cup, and the second end of the second lower strap is attached to the first cup”.  Further, in regards to claim 19, McDavid and Sherry both fail to disclose “wherein said at least one upper strap is comprised of first and second upper straps, the first upper strap including first and second ends both attached to the first cup and configured to be worn around a first shoulder of the wearer, the second upper strap including first and second ends both attached to the second cup and configured to be worn around a second shoulder of the wearer.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627.  The examiner can normally be reached on Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732